Citation Nr: 1432825	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-49 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating for residuals of an adductor longus muscle tear to the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1. The evidence fails to show that the Veteran has had diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more.

2. The evidence shows that the symptoms associated with the adductor longus tear are mild in nature and are not moderate, moderately severe, or severe.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2. The criteria for an initial compensable rating for residuals of an adductor longus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, Diagnostic Code 5315 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2008, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claims and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hypertension and adductor longus tear in March 2008.  This examination addressed the pertinent rating criteria and there is no argument or indication that it is inadequate for this decision.  The Veteran requested a video-conference hearing with a Board member but did not appear for his scheduled hearing in September 2011.  The Board finds that there is no additional development necessary.  

As there is no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims being decided; VA's VCAA duties have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  A compensable, 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  For a 20 percent rating, the evidence must show diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  Id.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran's hypertension does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.104, DC 7101.

The Veteran's diastolic blood pressure was not recorded as 100 or more and his systolic blood pressure was not recorded as 160 or higher during the period on appeal.  VA treatment dated in October 2007 shows blood pressure readings of 136/98 and 130/88.  During the March 2008 VA examination, the Veteran's blood pressure was recorded as 154/94 and twice as 144/94.  VA treatment shows blood pressure readings of 140/90 and 117/61 in April 2009, 112/78 in January 2010, 112/78 in August 2010, and 115/82 in March 2011.  The above noted records do not show any blood pressure meeting the criteria for a compensable rating, much less a predominance of such pressure.  

The Veteran has been prescribed medication to help control his high blood pressure; however the evidence does not show a history of diastolic pressure predominantly 100 or more, which is required for the minimum compensable rating.  VA treatment records show the Veteran was first prescribed his hypertension medication in October 2007.  The two blood pressure readings of record from this time are listed above but do not display the diastolic pressures required for a compensable rating.  Therefore, the Veteran's hypertension does not warrant a compensable rating for the period on appeal.  See 38 C.F.R. § 4.104, DC 7101.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show symptoms that could be rated higher under another diagnostic code.    

Adductor Longus Muscle Tear

The Veteran's adductor longus muscle tear was assessed by the RO under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5315.  This diagnostic code provides for a non-compensable rating when the disability is slight, a 10 percent rating when the disability is moderate, a 30 percent rating when the disability is moderately severe, and a 40 percent rating when the disability is severe.  38 C.F.R. § 4.73, DC 5315.

Section 4.56 gives guidance on how to interpret the level of disability in muscles for rating purposes; however, this language is generally directed at gunshot or fragment woods, not muscle tears.  See 38 C.F.R. § 4.56.  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection. 38 C.F.R. § 4.56(d)(1)(i).  It heals with good functional results, is superficial, results in minimal scarring, and shows no impairment of function or retained metallic fragments. 38 C.F.R. § 4.56(d)(1)(i)-(iii).  There are no cardinal signs of muscle disability. 38 C.F.R. § 4.56(d)(1)(ii).  Moderate and severe disabilities are described as being deep, involving prolonged treatment or infection, having exit and entrance scars, consisting of loss of muscle, X-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc. See 38 C.F.R. § 4.56(d)(2)-(4).

The Veteran's adductor longus muscle tear only causes a mild, or slight, level of disability, not moderate, moderately severe, or severe.  The VA examiner in March 2008 recorded the Veteran with mild tenderness on palpitation of the inner aspect of his groin and increased pain when moving the thigh laterally against pressure and medially against pressure.  The examiner noticed some weakness in strength but recorded motor strength in the right thigh and leg as five out of five.  Overall, the examiner concluded that the disability was mild in nature.  In his substantive appeal, the Veteran reported limited movement and flexibility and tenderness after use.  This report was similar to that he gave the examiner in March 2008, which included sharp pain that stopped him from doing activities.  There is no reason to believe that the examiner did not take his subjective symptoms into consideration when offering an opinion on severity.  

The March 2008 VA examiner's opinion of a mild disability is deemed highly probative as to the severity of the adductor longus tear.  When applying section 4.56 for guidance, the evidence shows that while the Veteran has pain, he still has full muscle strength and good functional results after the tear; there is no loss of muscle, no prolonged treatment, no atrophy, and no adaptive contraction of an opposing group of muscles.  See 38 C.F.R. § 4.56.  Therefore, the evidence does not show a moderate, moderately severe, or severe disability which could warrant a compensable rating.  See 38 C.F.R. § 4.73, DC 5315.  Thus, while the Veteran may believe that his residuals of a muscle tear are more than mild in degree, based on the objective findings, his disability picture does not most nearly approximate the next-higher rating.   

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the above referenced diagnostic code addresses the muscle group in question, specifically the adductor longus, and the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension and adductor longus tear are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address elevated blood pressure readings, the need for hypertension medication, and the severity of symptoms associated with an adductor longus tear.  The Veteran has not reported any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence is against a compensable rating for hypertension and residuals of an adductor longus tear.  See 38 C.F.R. §§ 4.73, 4.104.  As such, the benefit of the doubt doctrine is inapplicable and the outstanding claims must be denied.  See 38 C.F.R. § 4.3.  






ORDER

An initial compensable rating for hypertension is denied.

An initial compensable rating for residuals of an adductor longus tear is denied.


  
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


